FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the period of: November 29 - December 5, 2007 Platinum Group Metals Ltd. (SEC File No. 0-30306) Suite 328 – 550 Burrard Street, Vancouver BC, V6C 2B5, CANADA Address of Principal Executive Office Indicate by check mark whether the registrant files or will file annual reports under cover:Form 20-F [ ] Form 40-F[X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934:Yes[]No[X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: December 5, 2007 “Frank R. Hallam” FRANK R. HALLAM DIRECTOR & CFO News Release of November 29, 2007
